Citation Nr: 0013193	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  96-02 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for 
malaria, ileocolitis (dysentery), diabetes mellitus, 
nephritis, and anemia.  

2.  Entitlement to service connection for hypertensive 
arteriosclerotic heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1941 to 
April 1942, and from November 1944 to June 1946.  He was a 
prisoner-of-war from April 1942 to August 1942.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  

In August 1997, the Board, in pertinent part, declined to 
reopen the claims for service connection of malaria, 
ileocolitis, diabetes mellitus, nephritis, and anemia, 
essentially finding that new and material evidence had not 
been presented.  

In May 1999 the United States Court of Appeals for Veterans 
Claims (Court) vacated and remanded the Board's August 1997 
decision with respect to the determination that new and 
material evidence had not been submitted to reopen his 
service connection claims.  

The Court noted that law with respect to new and material 
evidence had changed and that the old rule under Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) had been invalidated and 
replaced by a new three-part test as elaborated in Elkins v. 
West, 12 Vet. App. 209 (1999).  It noted that the Court, as a 
general rule would remand those cases by the Board in which 
the Colvin test was applied.  The case has since been 
returned to the Board for further appellate review.  

The Board notes that the veteran contended that his service, 
particularly his POW-related service resulted in, in 
pertinent part, thrombosis, acute bronchitis, and right 
hemiplegia.  The record indicates that these issues have not 
been adjudicated by the RO.  As these issues have been 
neither procedurally developed nor certified for appellate 
review, the Board is referring them to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).

The issue of entitlement to service connection for 
hypertensive arteriosclerotic heart disease is addressed in 
the remand portion of this decision.  


FINDINGS OF FACT

1.  In March 1973 the Board denied the claims of service 
connection for malaria, ileocolitis (dysentery), diabetes 
mellitus, nephritis, and anemia.  

2.  Additional evidence submitted since the March 1973 
decision pertaining to the denial of the claims of service 
connection for malaria, ileocolitis (dysentery), nephritis, 
and anemia is either duplicative, cumulative or redundant, or 
otherwise does not bear directly and substantially upon the 
issue at hand, and by itself or in connection with the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
any of these claims.

3.  The evidence submitted since the March 1973 Board 
decision bears directly and substantially upon the issue of 
service connection for diabetes mellitus, and because it is 
neither duplicative or cumulative, and it is significant, it 
must be considered in order to fairly decide the merits of 
the claim.

4.  The claim of entitlement to service connection for 
diabetes mellitus is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSIONS OF LAW

1.  Evidence received since the final March 1973 
determination wherein the Board denied reopening the claims 
of entitlement to service connection for malaria, ileocolitis 
(dysentery), nephritis, and anemia are not new and material, 
and the veteran's claims for those benefits are not reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991);  38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1100, 20.1105 (1999).

2.  Evidence received since the final March 1973 
determination wherein the Board denied reopening the claim of 
entitlement to service connection for diabetes mellitus is 
new and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b);  38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1100, 20.1105.

3.  The claim of entitlement to service connection for 
diabetes mellitus is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record before the March 1973 
decision wherein the Board denied entitlement to service 
connection for malaria, ileocolitis (dysentery), nephritis, 
diabetes mellitus, and anemia is reported in pertinent part 
below.

Service medical records show treatment of ileocolitis and 
malaria.  They do not document diagnosis of anemia, diabetes 
mellitus, or nephritis.  

Examination in November 1944, following his POW service, 
shows that the veteran reported a history of malaria.  
Examinations of various systems were described as normal and 
no diagnosis of malaria was documented.  It was concluded 
that the veteran had no defects.  

In a statement dated from August 1956 (received by the RO in 
August 1956), Dr. P.P.V. stated that the veteran had been 
treated for high fever, chill, nocturnal scanty urination, 
pain in the lumbar region, emaciation, headache, and insomnia 
from November 1942 to March 1943.  Dr. P.P.V. noted that the 
veteran's records were lost during the war of liberation of 
the city of Manila.  

In a statement dated in July 1949 (received by the RO in 
January 1959) Dr. P.P.V. noted that he had treated the 
veteran for malaria, avitaminosis, nephritis, and anemia from 
November 1942 to March 1943.  

In a statement dated from July 1971, the veteran reported 
that he had been rushed to St. Paul's Hospital in Tacloban 
City where he was diagnosed with, in pertinent part, diabetes 
mellitus.  

In a notice dated in October 1971, San Lazaro Hospital 
certified that the veteran had been admitted to their 
facility from August 1942 to October 1942 with a final 
diagnosis of ileocolitis (recurrent) and malaria.  

On VA examination in June 1972 the veteran was diagnosed with 
hypertensive cardiovascular disease, diabetes mellitus, 
osteoarthritis, and anemia (slight, iron deficiency).  No 
opinion as to the etiology or origin of the anemia or 
diabetes was documented.  

In November 1972 Dr. B.E.D. certified that he treated the 
veteran from August 1972 to October 1972 and diagnosed him 
with myocardial insufficiency, diabetes mellitus, and chronic 
arthritis.  

In March 1973, the Board, in pertinent part, denied service 
connection for malaria, dysentery, diabetes mellitus, 
nephritis, and anemia.  This decision became final.  

Following the March 1973 Board decision, the veteran 
submitted a medical certificate dated in November 1973.  In 
this certificate, Dr. G.U.P. stated that the veteran had been 
confined to St. Paul's hospital from October 1973 to November 
1973.  The diagnoses were acute pyelonephritis and diabetes 
mellitus (controlled).  

In a statement dated from March 1975, Dr. R.A.P. certified 
that the veteran had been examined and diagnosed with severe 
hypertension, ischemic heart disease, and diabetes mellitus.  




In April 1979 Dr. B.E.D. certified that the veteran was seen 
for chest pain and weakness in March 1979.  A history of 
diabetes was noted.  

On VA examination in June 1979 the veteran was found to have, 
in pertinent part, diabetes mellitus.  It was specifically 
noted that pyelonephritis was not found.  

On VA examination in May 1986 the pertinent diagnosis was 
diabetes mellitus.  No findings concerning the etiology of 
the diabetes mellitus was documented.  

In December 1987, the veteran was hospitalized for various 
disabilities, including diabetes mellitus.  

On examination in January 1988, the pertinent diagnosis was 
Type II diabetes mellitus, controlled.  It was noted that the 
veteran had been diabetic for seven years.  

In March 1989 the veteran submitted a former POW Medical 
History report in which he stated that he acquired, in 
pertinent part, dysentery and malaria during his captivity.  

In a statement dated in August 1971 from St. Paul's Hospital 
(received by the RO in October 1994), Dr. G.U.P. reported 
that he treated the veteran in July 1971, for coronary 
insufficiency and diabetes mellitus (controlled).  In a 
statement dated in February 1972 from the Veterans Memorial 
Hospital (received  by the RO in October 1994), it was 
certified that the veteran was hospitalized in February 1972 
with a diagnosis of diabetes mellitus.  Also submitted at 
this time were medical records previously of record prior to 
the March 1973 Board decision, namely, July 1949, July 1971, 
and October 1971 certifications.  

In February 1995 the veteran submitted various medical 
documents, several of which were previously of record.  

The ones that were not previously of record were a October 
1971 certificate from Dr. A.C.L. certifying that the veteran 
had, in pertinent part, "Diabetes Mellitus, cont., old 
probably," a March 1986 statement from Dr. G.U.P. finding 
that the veteran was disabled from right hemiplegia, and a 
September 1994 statement from Divine Word University Hospital 
(St. Paul's Hospital) certifying that the veteran was 
hospitalized at that time for, in pertinent part, non-insulin 
dependent diabetes mellitus.  

VA examination in April 1995 generally documented a history 
of diabetes mellitus but did not note any findings regarding 
this disorder.  

On VA examination in March 1996 a history of diabetes 
mellitus was noted.  It was specifically concluded, in 
pertinent part, that there was no evidence of malaria or 
dysentery.  VA POW examinations did not specifically address 
the veteran's diabetes mellitus.  The veteran reported 
contracting malaria, beriberi, and dysentery; however, it was 
concluded that there was no evidence of these disorders on 
examination.  

In September 1997 the RO received records from Veterans 
Memorial Medical Center pertaining to his admission there for 
the first time in September 1971.  It was noted that the 
veteran was found to be diabetic in July 1971 while at St. 
Paul's Hospital.  The final pertinent diagnosis was diabetes 
mellitus.  

In November 1997 the veteran submitted numerous medical 
documents, several of which were documents that had 
previously been submitted.  

Evidence not previously submitted consisted of a 
certification (undated) from Bethany Hospital stating that 
the veteran was treated in March 1988 for, in pertinent part, 
diabetes mellitus and was followed up for this in October 
1988.  

Also submitted was a clinical abstract dated from October 
1997 which noted a diagnosis, in pertinent part, of diabetes 
mellitus.  There is also an undated examination report from 
Divine Word University Hospital.  

In this report, previous admissions were noted as including, 
in pertinent part, July 1971 for diabetes mellitus, October 
1975 for acute pyelonephritis and diabetes mellitus, January 
1986 for diabetes mellitus, December 1987 for diabetes 
mellitus, and September 1994 for diabetes mellitus.  On 
physical examination, diabetes mellitus, in pertinent part, 
was diagnosed.  

In March 1998 the RO received records from the Veterans 
Memorial Medical Center.  Notes from this facility indicate 
that the veteran was hospitalized in February 1972 with a 
diagnosis, in pertinent part, of diabetes mellitus.  It was 
noted that this condition was being controlled.  It was also 
indicated that the veteran was first noted as being diabetic 
in July 1971.  

In May 1998 the RO received a certification from San Lazaro 
Hospital stating that the veteran was hospitalized for 
ileocolitis and malaria from August 1942 to October 1942.  
They also sent another letter noting that other records 
pertaining to the veteran had been disposed of since it had 
been over 25 years since his discharge.  

Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 20.1105 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.



The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
veteran since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1999).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet App 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).  




If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," under 38 C.F.R. § 3.156(a), 
it must reopen the claim and perform the second and third 
steps in the three-step analysis, evaluating the claim for 
well-groundedness in view of all the evidence, both new and 
old, and if appropriate, evaluating the claim on the merits.  
See Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 
12 Vet. App. 203 (1999). 

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  



The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

If not shown in service, service connection may be granted 
for arteriosclerosis, hypertension, and diabetes mellitus if 
shown disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 3.309 (1999).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POW's listed in 38 C.F.R. § 3.309(c) (1999), will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a) (1999).  






If a veteran is:

(1) A former prisoner of war and; 

(2) as such was interned or detained for not less than 30 
days, the following diseases shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(1999).

The following diseases shall be granted service connection as 
a result of tropical service, although not otherwise 
established as incurred in service if manifested to a 
compensable degree within the applicable time limits under 
Sec. 3.307 or Sec. 3.308 following service in a period of war 
or following peacetime service, provided the rebuttable 
presumption provisions of Sec. 3.307 are also satisfied: 
Amebiasis, blackwater fever, cholera, dracontiasis, 
dysentery, filariasis, leishmaniasis, including kala-azar, 
loiasis, malaria, onchocerciasis, oroya fever, pinta plague, 
schistosomiasis, yaws, and yellow fever.  




Resultant disorders or diseases originating because of 
therapy administered in connection with such diseases or as a 
preventative thereof (shall be granted service connection).  
38 C.F.R. § 3.309(b).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

New and Material Claims: Malaria, Ileocolitis, Nephritis, and 
Anemia

When a claim is finally denied by the Board, it may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7104(b).  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

Evidence has been submitted which was not in the record at 
the time of the March 1973 Board decision.  Nonetheless, in 
the instant case, the Board finds that new and material 
evidence has not been submitted to reopen the claims of 
service connection for malaria, ileocolitis, nephritis, and 
anemia.  38 C.F.R. § 3.156(a).  

As was stated above, in order to reopen a claim by providing 
new and material evidence, the appellant must submit evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 CFR § 3.156(a) (1999).  

No new evidence pertaining to the veteran's anemia has been 
submitted since the March 1973 Board decision.  The only 
evidence submitted consists of duplicates of evidence 
previously of record prior to the March 1973 Board decision.  

Regarding malaria and ileocolitis (dysentery), most of the 
evidence submitted is duplicative of evidence already of 
record at the time of the March 1973 decision, such as 
contentions made by the veteran and copies of evidence 
previously of record.  This includes the former POW Medical 
History, as the veteran merely restated in this document his 
previous contentions that he contracted malaria and dysentery 
while in captivity.  

The only evidence regarding these two disabilities submitted 
that was not previously of record and not duplicative of 
evidence already of record is a March 1996 VA examination 
report in which it was found, in pertinent part, that there 
was no evidence of malaria or dysentery.  However, such 
evidence is cumulative of other medical records previously of 
record in which no post-service diagnoses of malaria or 
ileocolitis were documented.  It is also not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

Regarding nephritis, the Board notes that some new evidence 
has been submitted to the extent that it was not of record at 
the time of the March 1973 Board decision.  This evidence 
consists of a record from St. Paul's Hospital indicating that 
the veteran was treated in October 1973 for acute 
pyelonephritis.  On VA examination in June 1979 it was noted 
that pyelonephritis was not found.  A clinical abstract from 
October 1997 noted that the veteran was treated in October 
1975 for, in pertinent part, acute pyelonephritis.  

While these records are new, they are not material.  That is, 
they are not so significant as to require consideration in 
order to fairly decide the merits of the claim.  While some 
of these records indicate that the veteran has been diagnosed 
with nephritis, they shed no light on the origins of such a 
disability.  See Hodge, supra.  They do not provide a more 
complete picture as to the origins of the nephritis.  Such 
records are therefore not material.  

The Board also notes that generally speaking, lay persons are 
not competent to offer evidence that requires medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(holding that lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

The issues of whether malaria, ileocolitis (dysentery), 
anemia or nephritis resulted from service are issues of 
medical causation for which competent medical evidence is 
required.  The issues at hand require competent medical 
evidence because they involve medical causation.  

For these reasons, the Board finds that new and material 
evidence has not been presented to reopen the claims of 
service connection for malaria, ileocolitis (dysentery), 
nephritis, and anemia.  38 C.F.R. § 3.156(a).  

Nor has the veteran referred to the existence of evidence 
that would plausibly be new and material that the RO has not 
already attempted to obtain.  See Ivey v. Derwinski, 2 Vet. 
App. 320 (1992); White v. Derwinski, 1 Vet. App. 519 (1991).  

As the Board noted earlier, the Court recently announced a 
three-step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the appellant has submitted new and material evidence under 
section 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters and Elkins, supra.  

As new and material evidence has not been submitted to reopen 
the veteran's claims for service connection of malaria, 
ileocolitis (dysentery), nephritis, and anemia, the first 
element has not been met.  Accordingly, the Board's analysis 
must end here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New and Material Claims: Diabetes Mellitus

The veteran seeks to reopen his claim of service connection 
for diabetes mellitus which the Board denied in March 1973.  
When a claim is finally denied by the Board, the claim may 
not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7104(b).  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of 
various medical documents submitted by the veteran.  

In particular, there are records from the Veterans Memorial 
Medical Center indicating when diabetes mellitus was first 
diagnosed.  Since there is no other such evidence in the 
record, these statements are neither duplicative nor 
cumulative, and therefore constitute new evidence.  

The records from the Veterans Memorial Medical Center bear 
directly and substantially upon the specific issue being 
considered in this case because they specifically indicate 
when diabetes mellitus was first diagnosed, therefore 
providing a more complete picture as to the origins of this 
disability.  Hodge, supra.  Such evidence is significant and 
must be considered in order to fairly decide the merits of 
the claim.  

The Board therefore finds that new and material evidence has 
been received since the March 1973 final determination, and 
the veteran's claim for diabetes mellitus is therefore 
reopened.  

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

As new and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
diabetes mellitus, the Board's analysis must proceed to a 
determination of whether his reopened claim is well grounded; 
and if so, to an evaluation of the claim on the merits.

Whether the claim for service connection 
for diabetes mellitus is well grounded.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for diabetes 
mellitus must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The record indicates that the veteran was first diagnosed 
with diabetes mellitus in July 1971, more than 25 years after 
his discharge from service.  There is no evidence of it being 
diagnosed within one year of his discharge from service, and 
there is no competent evidence indicating that diabetes 
mellitus was first manifested to a degree of 10 percent 
within one year from his discharge.  Therefore, presumptive 
service connection is not warranted.  38 C.F.R. §§ 3.307 and 
3.309.  

Nor is presumptive service connection warranted under the 
regulations pertaining to tropical diseases or diseases 
specific to former POWs as diabetes mellitus is not one of 
the diseases listed under these regulations.  See 38 C.F.R. 
§ 3.309(b), (c).  

The record shows that the veteran currently has diabetes 
mellitus.  However, there is no competent evidence of a nexus 
between his current diabetes mellitus and service.  There are 
no documented medical opinions or other competent evidence of 
record linking the veteran's current diabetes mellitus 
disability to military service.  Id.  In addition, there is 
no medical evidence of a relationship between the veteran's 
current diabetes and any alleged continuity of 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).  

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's diabetes mellitus is related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been requested and/or obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

Because the veteran has not provided competent evidence of a 
link between diabetes mellitus and service, the Board finds 
that his claim of entitlement to service connection for 
diabetes mellitus must be denied as not well grounded.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection of diabetes 
mellitus is not well grounded, the doctrine of reasonable 
doubt has no application to his claim.  

With respect to all of the new and material claims discussed 
above, the Board has considered whether the veteran was 
prejudiced by its initial consideration of such claims under 
the new standard set forth in Hodge.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In Bernard, the Court held that before the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  

The Board concludes that there has been no prejudice to the 
veteran, as, even under the Hodge test, the veteran's claims 
are not capable of being reopened.  

Where the Board determines that the evidence was not new (as 
was the case with the claims for malaria, ileocolitis, and 
anemia), the Court has held that remand under Hodge need not 
be considered.  Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999).  

Even where the Board denies reopening in part because it 
found that certain newly presented evidence was new but not 
material (as in the nephritis claim), consideration of a 
remand under Hodge would still not be required because it is 
clear that the claim for service connection for the disease 
is not well grounded due to the absence of medical nexus 
evidence.  See Vargas-Gonzalez, supra.  

Thus, a remand under Hodge would also not be required if the 
underlying claim was not well grounded due to the absence of 
medical nexus evidence.  Such is the case in the veteran's 
claim for service connection for diabetes mellitus.  Id.  

With respect to due process considerations, the veteran was 
given the provisions of 38 C.F.R. § 3.156, which Hodge says 
must be applied, in the October 1995 Statement of the Case.  
The Board concludes that the veteran has been adequately 
informed of the basis for the RO's decision, that he was 
accorded ample opportunity to present his claim fully.  A 
remand so that the RO could apply the Hodge standard 
therefore would serve no useful purpose.  


ORDER

The veteran not having submitted new and material evidence to 
reopen the claims of entitlement to service connection for 
malaria, ileocolitis, nephritis, and anemia, the appeal is 
denied.  

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, the appeal is granted to this extent.



The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for diabetes mellitus, the 
appeal is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

In August 1997 the Board remanded the issue of service 
connection for hypertensive arteriosclerotic heart disease to 
advise the veteran of evidence that he had indicated may 
well-ground his claim.  

Pursuant to this order, several pertinent medical records not 
previously submitted were received by the RO.  In particular, 
there is a hospitalization report and clinical abstract from 
Divine Word University Hospital, received by the RO in 
October 1997, and again in November 1997, and records from 
San Lazaro Hospital dated from 1998.  

Also received by the RO in September 1997 are medical records 
from the Veterans Memorial Medical Center dated from 1971.  
In March 1998 the RO received February 1972 medical records 
from the Veterans Memorial Medical Center.  



There is no indication that the RO considered this evidence 
in connection with the claim and the veteran has not waived 
RO consideration of this evidence.  38 C.F.R. §§ 19.37(a); 
20.1304(c) (1999).

A supplemental statement of the case, so identified, will be 
furnished to the veteran and his representative, when 
additional pertinent evidence is received after a statement 
of the case or the most recent supplemental statement of the 
case has been issued.  38 C.F.R. § 19.31 (1999).  The record 
does not reflect that the veteran was furnished with a 
supplemental statement of the case with respect to the above-
mentioned medical evidence which is pertinent to his claim 
for service connection for hypertensive arteriosclerotic 
heart disease.  

In view of the foregoing, this case is REMANDED for the 
following actions and development:

1.  The veteran and his representative 
should be provided the opportunity to 
submit additional evidence in support of 
his appeal on the issue of service 
connection for hypertensive 
arteriosclerotic heart disease.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

2.  The RO should again review the 
veteran's claim with respect to the issue 
of entitlement to service connection for 
hypertensive arteriosclerotic heart 
disease, in light of the additional 
evidence associated with the claims file.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



